Citation Nr: 0533104	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, to 
include actinic keratosis, squamous cell carcinoma, and 
malignant melanoma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1957 to July 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claim for 
service connection for squamous cell carcinoma of the right 
cheek.

The case was previously before the Board in February 2005, at 
which time it was remanded for due process development.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a skin disability, to include actinic keratosis, squamous 
cell carcinoma, and malignant melanoma.  He relates that 
while in the Navy, his duties as a deck aide and boat 
coxswain caused him to be exposed to the sun without any 
protection.  The veteran's DD Form 214 indeed reflects the 
veteran served on the USS Evans and that his military 
occupational specialty was analogous to that of a civilian 
deck hand.  Private and VA treatment records reflect that 
since June 1997 that the veteran has sought treatment for 
actinic keratosis, squamous cell carcinoma, and malignant 
melanoma, Clarks Level IV.  The record reflects that in 
August 2002, a private physician diagnosed the veteran with 
squamous cell carcinoma of the right cheek and actinic 
keratotic lesions of the face, which were related to 
extensive sun exposure while serving as a deck aide.  
Conversely, a VA examiner, in March 2003, diagnosed the 
veteran with squamous cell carcinoma by history, that was not 
related to service.  The Board, after reviewing both 
opinions, observes that neither examiner reviewed the 
veteran's claims file or any of his prior medical records 
prior to rendering their opinions.  Therefore, the Board 
finds that such opinions are not competent medical evidence.  
Accordingly, a new VA examination to determine, based on a 
review of the veteran's entire clinical history of record, if 
the veteran has a skin disability, to include squamous cell 
carcinoma, malignant melanoma, and actinic keratosis, that is 
etiologically related to service.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for skin cancer and/or 
actinic keratosis since his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The veteran should then be afforded a 
VA examination by a dermatologist, if 
available, to determine the nature, 
extent and etiology of his skin 
disabilities, including skin cancers and 
actinic keratosis.  All necessary tests 
should be performed.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran has a skin 
disability, to include squamous cell 
carcinoma, malignant melanoma, or actinic 
keratosis, that is etiologically related 
to his exposure to the sun during 
service.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should indicate whether the 
claims folder was reviewed.

3.  Thereafter, the RO should 
readjudicate the service connection issue 
on appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	

                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


